Citation Nr: 1435125	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-46 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 7, 2010.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before the Board in his November 2009 Substantive Appeal. Subsequently, the Veteran requested a hearing at the RO, before a Decision Review Officer (DRO hearing). A DRO hearing was held in July 2010. A transcript of that hearing has been procured for the record. In June 2011, the Veteran submitted a statement indicating that he no longer wanted a hearing before the Board. Therefore, the Board considers the Board hearing request cancelled. See 38 C.F.R.§ 20.704 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

Refer the Veteran's application for a TDIU, for the period prior to September 7, 2010, to the Director, Compensation and Pension Service, for extraschedular consideration. See 38 C.F.R. §4.16(b) (2013). In making the determination, the Director is specifically asked to note that, in the September 2010 VA psychiatric examination report, a VA examiner found that the Veteran's substance abuse issues were secondary to his service-connected PTSD. After a determination is received from the Director, re-adjudicate the Veteran's claim for a TDIU, for the period prior to September 7, 2010. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



